COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Sogo Industries, LLC and Satishchandra Varma v. Tarquin
                             Polymers & Colors, Inc.
Appellate case number:       01-20-00200-CV
Trial court case number:     1125848
Trial court:                 County Civil Court at Law No. 1 of Harris County

       Appellants, Sogo Industries, LLC and Satishchandra Varma, have filed a notice of
appeal of the trial court’s October 25, 2019 final judgment. Appellants filed, in this Court
and the trial court, an “Affidavit of Indigence,” requesting to be permitted to proceed on
appeal without payment of costs. Accordingly, on December 29, 2020, the Clerk of this
Court directed the trial court clerk to prepare, certify, and file, without advance payment
of costs, a clerk’s record on indigence with all trial court filings regarding or related to
appellants’ request to proceed without payment of costs on appeal, and any contest by any
party to that request.
        On January 19, 2021, the trial court clerk filed a clerk’s record including appellants’
“Affidavit of Indigence” filed in the trial court. See TEX. R. CIV. P. 145(a), (b), (d). The
clerk’s record does not reflect that a contest to the affidavit was filed. See TEX. R. CIV. P.
145(f). Accordingly, appellants cannot be required to pay costs, including fees charged by
the trial court clerk for the preparation of the clerk’s record, or by the court reporter(s) for
preparation of the reporter’s record. See TEX. R. CIV. P. 145(a), (c); TEX. R. APP. P. 20.1.
       The Clerk of this Court is directed to make an entry in this Court’s records
that appellants are allowed to proceed on appeal without payment of costs. See TEX.
R. CIV. P. 145(a); TEX. R. APP. P. 20.1.
        Further, on March 11, 2020, the court reporter notified the Clerk of this Court that
there is a reporter’s record. The court reporter is directed to file with this Court, within
thirty days of the date of this order, and at no cost to appellants, a reporter’s record.
See TEX. R. CIV. P. 145(a), (c); TEX. R. APP. P. 35.1.
      It is so ORDERED.


Judge’s signature: ____/s/ Amparo Guerra________
                    Acting individually    Acting for the Court

Date: __February 18, 2021____